Third District Court of Appeal
                               State of Florida

                           Opinion filed May 13, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1824
                            Consolidated: 14-2211
                         Lower Tribunal No. 13-27382
                             ________________


                           Raymond Lumarque,
                                      Appellant,

                                         vs.

                Federal National Mortgage Association,
                                      Appellee.



     Appeals from a non-final order from the Circuit Court for Miami-Dade
County, Jorge E. Cueto, Judge.

     Alix J. Montes, for appellant.

      Choice Legal Group and William David Newman, Jr. (Ft. Lauderdale), for
appellee.


Before WELLS, LAGOA and LOGUE, JJ.

                         ON CONFESSION OF ERROR
      WELLS, Judge.

      In these consolidated appeals, Raymond Lamarque, the defendant below,

appeals from both a default entered below and a final judgment thereon. Based

upon the appellees’ confession of error, and Cohen v. Barnett Bank of South

Florida, N.A., 433 So. 2d 1354, 1355 (Fla. 3d DCA 1983) (finding that a party

who has filed a “paper” in the action is entitled to adequate notice of the

application for default under Florida Rule of Civil Procedure 1.500(b), and that the

notice should be “given in sufficient time to permit some meaningful action to be

taken upon it after its receipt”), we vacate the default and the final judgment

entered thereon and remand to the trial court for further proceedings.

      Reversed and remanded.




                                         2